Case 19-17530-mdc        Doc 70    Filed 04/01/21 Entered 04/01/21 12:12:40              Desc Main
                                   Document     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

In re                                         :       Chapter 13
        Aquilla L. Mizelle                    :
                      Debtors                 :       Bky Case No. 19--17530 MDC


                                             ORDER

       AND NOW, this 6th day of April, 2021, upon consideration of the Motion to Sell Real
Property filed by debtor, upon notice to all interested parties, and any response thereto, it is
hereby

        ORDERED, that debtor is authorized to sell his/her real property located at 3439 North
16th Street, Philadelphia, PA 19140(“Property”), with all liens to be paid at closing, for the sale
price of $85,000.00, pursuant to the terms of a certain real estate agreement of sale dated as of
January 18, 2021, to the buyer(s) thereunder, Veniece Dunn (“Buyer”), who have been
represented to be purchasing the Property at arms-length.

       The proceeds of the sale, including any funds held as a deposit made by or on behalf of
the Buyer, shall be distributed in the following manner:

        1.     Ordinary and reasonable settlement costs, including,
               but not limited to those related to notary services, deed
               preparation, disbursements, express shipping, surveys,
               municipal certifications, or any other such routine matters           $4,203.93

2.             Liens paid at closing -                                               $67,309.01

3.             Real estate taxes, sewer, trash and/or other such items               $9,499.06

4.             Property repairs, if any                                              $0.00

5.             Real estate commission, at no greater than 6%                         $3,400.00

6.             Attorneys’ fees, if any                                               $588.00




                                            Page 1 of 2
Case 19-17530-mdc        Doc 70     Filed 04/01/21 Entered 04/01/21 12:12:40              Desc Main
                                    Document     Page 2 of 2




7.     Any small (less than $300) allowances agreed to be made
       to Buyer to settle any unforeseen dispute arising at
       settlement                                                                     $0.00

       8.      Other                                                                  $0.00

               TOTAL                                                                  $85,000.00

        NewRez LLC d/b/a Shellpoint Mortgage Servicing’s loan shall be paid subject to the
short sale approval for $67,309.01 from February 25, 2021 within the extended April 29, 2021
deadline or shall otherwise be paid in full subject to a proper payoff at the time of sale.

        After paying all liens in full and all costs of sale, the title clerk shall pay to William C.
Miller, Chapter 13 trustee, the balance of the sales proceeds, if any, which are anticipated to be
approximately $0.00, to be held by the standing trustee as a special receipt, to be available under
debtor’s plan for distribution to unsecured creditors.

         The title clerk shall fax a completed HUD-1 or settlement sheet from the closing directly
to the trustee immediately upon the close of the settlement, and the trustee shall promptly notify
the title company of his approval or objections to the sums to be disbursed. Upon trustee
approval, the title clerk shall fax a copy of the disbursement check to the trustee, and shall
immediately transmit the actual disbursement check to the trustee by overnight courier.




                                                      BY THE COURT

                                                      ____________________________________
                                                      HON. MAGDELINE D. COLEMAN
                                                      BANKRUPTCY JUDGE




                                            Page 2 of 2
